Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/15/2021 has overcome the technical deficiencies and the prior art rejection. 
Claims 4-20 are allowed because the prior art of record fails to disclose that:
-wherein a terminal of the negative capacitance circuit wherein the negative capacitance circuit is configured to cancel out parasitic capacitance between the drain and the source of the mixer transistor as combined in claims 4 and 13.
CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842